Citation Nr: 9904179	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-34 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.  

3.  Entitlement to an increased (compensable) evaluation for 
corneal scarring of both eyes, post old injury.  

4.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The appellant has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has a left knee disorder of 
service origin.  

2.  The RO initially denied entitlement to service connection 
for a low back disorder in January 1990 on a de novo basis.  
Evidence submitted subsequent to the 1990 denial is either 
cumulative and thus not new, or not probative and thus not 
material.  

3.  The veteran's service-connected corneal scarring of both 
eyes due to an old injury is not found to be causative of any 
of the following: active pathology, impairment of visual 
acuity, field loss, pain, rest requirements, or episodic 
incapacity.  

4.  It has not been established that the veteran is currently 
suffering from two or more separate permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for residuals of a left knee injury is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Evidence received in support of the claim for service 
connection for a low back disorder is not new and material, 
and the claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).  

3.  The requirements for a greater than a noncompensable 
rating for corneal scarring of both eyes due to an old injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.20, 4.31, Part 4, 
Diagnostic Codes (DCs) 6099-6009 (1998).  

4.  The schedular criteria for a 10 percent evaluation based 
on multiple, noncompensable service-connected disabilities 
have not been met.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.324 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that an 
enlistment examination is not of record.  The veteran was 
seen in May 1978 for complaints of low back pain.  Range of 
motion was full without spasm.  Examination was essentially 
normal.  The impression was low back pain by history.  He was 
seen again for low back complaints in September 1981, and the 
diagnosis was mild lumbar syndrome.  In December 1981 he was 
seen after he pulled a ligament in the left knee while 
running.  Upon periodic evaluation in May 1982, however, no 
residuals of back or left knee injuries were noted as 
musculoskeletal evaluation was normal.  It was noted, 
however, that the veteran had a right ear sensorineural 
hearing loss and a permanent H-2 profile.  In May 1983, it 
was reported that he had an old healed linear scar of the 
right eye and a broad nebula of the cornea of the left eye 
from old injuries.  At time of separation examination in 
early 1984, it was again noted that he had a linear corneal 
scar of the right eye and diffuse corneal scars of the left 
eye.  No low back or left knee disorders were reported as 
musculoskeletal evaluation was again reported as normal.  
Audiometric testing reflected a right ear hearing loss.  He 
was referred to optometry for corrective glasses.  In 
February 1984, the optometrist's impression was simple myopic 
astigmatism of both eyes and corneal scars on both eyes from 
injuries.  Visual acuity was 20/25 in the right eye and 20/30 
in the left eye for distant vision.  Visual acuity was 20/20 
bilaterally for near vision.  Visual acuity was corrected to 
20/20 on distant vision with glasses.  

Upon post service VA examination in May 1984, audiometric 
testing showed high frequency hearing loss.  Examination of 
the eyes showed that the extraocular movements were intact.  
The fundi were benign.  

Upon rating determination in June 1984, service connection 
was established for corneal scarring of both eyes, status 
post old injury, and for right ear hearing loss.  
Noncompensable ratings were assigned.  

VA records reflect that the veteran was hospitalized in March 
1989 for treatment for substance abuse.  At that time, he 
complained of pain on lifting.  Examination showed that there 
was some tenderness below the left scapula, just left to the 
vertebra.  No additional clinical symptoms were recorded, and 
no back disorder was diagnosed.  

Audiometric examination in May 1989 reflected right ear pure 
tone conduction thresholds of 0 at 500 and 1,000 hertz and 15 
at 2,000 hertz, and 55 at 4,000 hertz.  A right ear high 
frequency hearing loss was noted.  

In January 1990, the RO denied service connection for a low 
back disorder as no chronic back disorder was reflected in 
the service records.  Additionally, the noncompensable rating 
for right ear hearing loss was confirmed.  

Private medical records dated in 1995 and 1996 show treatment 
for various disabilities.  Pertinent to the current claim are 
records from 1995 which reflect that the veteran was seen for 
low back complaints.  

Upon VA orthopedic examination in November 1996, the veteran 
reported that he initially injured his left knee in 1977 when 
he fell off of a truck.  He injured it again in 1986.  He 
reported pain and grinding, especially if he was on his feet 
for a prolonged period of time.  His carriage, gait, and 
posture were normal.  Examination of the knee revealed no 
external abnormality and no swelling.  He demonstrated a full 
range of motion, but when he did the excursions with the 
ranges of motion, one could palpate a grinding sound.  Drawer 
and McMurray's tests were negative.  The diagnosis was left 
knee pain with findings consistent with retropatellar pain 
syndrome.  X-rays of the left knee showed ossification of the 
quadriceps tendon insertion upon the patella.  The osseous 
structures otherwise were normal.  

Upon VA visual acuity examination in November 1996, the 
veteran gave a history of injury to the periorbital area in 
the 1970s.  Since then, his visual acuity had been stable, 
although he now felt that his "up close" vision had 
decreased in the last few years.  He also reported decreased 
night vision, especially while driving.  He also reported 
intermittent irritation and increased tearing.  His past 
medical history was significant for back spasms.  Visual 
acuity without correction at the distance measured 20/20-2 on 
the right and 20/25 on the left.  Neither of these could be 
improved with pin-holing.  The examiner's diagnoses included 
status post trauma to the eyes and the periorbital areas  
with resulting scars on the eyelids.  There was a corneal 
scar in the right eye, but the examiner noted that 
"[f]ortunately this was off of the visual axis, and should 
not affect [the veteran's] vision in the long run."  

In December 1996, the RO denied service connection for 
residuals of a left knee injury; determined that new and 
material evidence sufficient to reopen the claim of service 
connection for a low back disorder had not been submitted; 
confirmed the noncompensable rating in effect for the 
service-connected bilateral eye disorder; and denied 
entitlement to a 10 percent evaluation for multiple, 
noncompensable disabilities.  

Subsequently added to the record were VA medical records from 
1986 through 1996 which essentially reflect treatment for 
disabilities other than those at issue.  These documents do 
reflect, as noted above, that the veteran was seen for low 
back complaints in March 1989 when he was hospitalized for 
substance abuse.  At the time, he gave a history of injuring 
his lower back 10 years earlier.  Additional records from 
this period reflect that there was tenderness over the 
rhomboids and medications were prescribed.  The provisional 
diagnosis was muscular back strain.  He was seen for a 
chalazion on the right eyelid in February 1990.  Vision at 
that time was 20/25 bilaterally.  In November 1991, he was 
treated for a sty in the left eye, and he was treated for a 
mild burn in the right eye after getting Drano in the eye in 
August 1981.  

Added to the record in July 1998 was a statement from the 
veteran's ex-wife in which she recalled that the veteran 
initially injured his back during service.  She pointed out 
that she was with living with him when the injury occurred.  
She recalled that he had a limited profile for a period of 
time and wore a back brace.  She said that he did not make 
his injury an issue at time of discharge as he did not think 
it would affect his ability in the work force in the future, 
but it did.  

At a personal hearing in September 1998, the veteran 
testified in support of his claims.  He reiterated that he 
initially injured his back during service in the late 1970s.  
Hearing (Hrg.) transcript (tr.) at 5.  He recalled that he 
took muscle relaxants and painkillers for this injury.  Tr. 
at 6.  Currently, he experienced pain with certain types of 
movements or actions.  If he sat for over an 11/2 , he 
experienced problems.  He could only stand for approximately 
20-30 minutes.  He could lift approximately 40-50 pounds 
without any problems.  Tr. at 8.  He also reiterated that he 
injured his left knee during service.  Tr. at 9.  He recalled 
that X-rays at the time showed that he had a hairline 
fracture of the knee.  He reported that his knee popped when 
he walked, and he said that he could not run or it would 
swell.  He also said that it sometimes gave away.  Tr. at 10.  
He could walk approximately 3-4 blocks before experiencing 
knee problems.  He soaked his knee for relief of symptoms.  
Tr. at 11.  The symptoms were the same as following injury 
during service.  Tr. at 12.  He reported that he experience 
blurred vision and excessive tearing.  Tr. at 14.  He 
reported seeing flashes of color.  Tr. at 15.  Since 1991, 
his field of work had involved driving.  Tr. at 17.  He 
believed that his hearing loss and his vision problems were 
an employment handicap, particularly since he drove for a 
living.  Tr. at 21.  

Entitlement to Service Connection for Residuals of a Left 
Knee Injury

Pertinent Laws and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

As described above, there are three elements that must be met 
for a well-grounded claim.  The first element of a well 
grounded claim is met as the post service medical evidence of 
record does show treatment for left knee problems.  The 
second element of a well grounded claim is met by the service 
medical records and the veteran's evidentiary assertions that 
he sustained an injury to the left knee in service.  What the 
record lacks here is medical evidence of a nexus between 
injury or disease in service and current disability.  Thus, 
as the service medical records are negative for medical 
evidence showing a chronic left knee disorder.  There was no 
additional left knee complaints noted until several years 
after service following additional trauma, and there is no 
competent medical evidence of record linking any current left 
knee disability to service.  While the veteran is competent 
to describe symptoms perceptible to a lay party, he is not 
competent to link those symptoms to an underlying disability 
that is no itself perceptible to a lay party.  The left knee 
disorder shown post service is not one perceptible to a lay 
party and therefore the claimant can not well ground his 
claim on the basis of continuity of symptomatology.  
Accordingly, he has not met his initial burden of submitting 
a well grounded claim for service connection for a left knee 
disorder and the claim must be denied. 


Whether New and Material Evidence has been Received to Reopen 
a Claim for Service Connection for a Low Back Disorder

Pertinent Laws and Regulations

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  38 U.S.C.A. § 7105(c) (West 1991).  On claims 
to reopen previously and finally disallowed claim, the Board 
must conduct a "two-step" analysis.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  First, it must be determined 
whether evidence presented or secured is "new and 
material."  If it is, the Board must review the evidence 
"in the context of" the old evidence to determine whether 
the prior disposition of the claim should be altered.  Jones 
(McArthur) v. Derwinski, 1 Vet. App. 210, 215 (1991).  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals (Court) 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation." Hodge, 155 F.3d at 1364.  The Court of 
Appeals for the Federal Circuit further held that the Court's 
"legal analysis may impose a higher burden on the veteran 
before a disallowed claim is reopened" as to what 
constitutes "material evidence" Id. at 1363, and remanded 
the case for review under the Secretary's regulatory 
definition of "new and material evidence."

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record. 

Hodge, 155 F.3d at 1359 (hereafter Colvin definition).   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted). 

Id. at 1361.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim. 

Id. at 1363.

In this case, the RO in the July 1997 Statement of the Case 
(SOC) provided the appellant with the provisions of 38 C.F.R. 
§ 3.156(a).  In the Reasons and Bases portion of that 
document, the RO noted the language from Colvin concerning 
the "reasonable possibility" component of the definition of 
"new and material evidence."  In explaining the actual 
basis for its determination, however, the RO pointed out that 
the additional medical evidence only addressed the post-
service manifestations of a back disorder and observed that 
there was "no evidence to connect any current problems with 
acute problems in service 15 plus years ago.  There is no 
evidence of continuing symptoms for the past 15 years."  In 
the Supplemental Statement of the Case (SSOC) of December 
1997, the RO based its determination on the grounds that the 
additional evidence did not show treatment for a low back 
condition.   Accordingly, the Board finds that the claimant 
has been provided the controlling regulatory definition of 
"new and material evidence," and that the RO's adjudication 
of the claim was consistent with that definition, i.e. that 
the additional evidence is either not new because it is 
cumulative, or is not material because it does not bear 
directly and substantially upon the matter.  Thus, it is not 
prejudicial for the Board to proceed with the adjudication of 
this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).   

New and material Evidence

Since the RO's January 1990 determination that denied service 
connection for a low back disorder, the veteran has submitted 
no competent medical evidence which would support the 
conclusion that there is a causal association between any 
current low back disorder and his active service.  It was 
determined in 1990 that based on the medical evidence of 
record, the veteran's post service low back complaints were 
not of service origin.  This conclusion was supported by the 
medical evidence of record that failed to note any low back 
disorder, or complaints that might be associated therewith, 
for many years after treatment for low back complaints 
following the last of two treatment visits during service in 
1982.  It was not until 1989 when additional low back 
problems were reported.  

Evidence obtained since the 1990 determination fails to 
associate the veteran's current low back complaints to his 
active service.  Simply stated, veteran still has provided no 
competent medical evidence to link a post service disability 
to his period of active service.  The additional evidence 
submitted shows additional post service treatment for back 
complaints that he believed originated following initial back 
injury during service.  These are points that were clear at 
the time of the prior denial on the claim.  The additional 
evidence still does not show, however, that any current low 
back disorder is the result of military service.  The ex-
wife's statement essentially reiterates contentions that were 
already considered at the time of the 1990 denial.  

While the Board has noted the veteran's assertions, and those 
of his former spouse,  that his back problems are of service 
origin, the Court has held that the veteran is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Espiritu and Grottveit, supra.  Additionally, lay 
assertions of medical causation cannot served as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 
1991).  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The veteran has presented post service medical records not 
previously associated with the claims file which reveal 
treatment for low back complaints.  The evidence added to the 
record, which is not duplicative, is "new" because these 
records were not considered in the prior decision in 1990; 
however, they are not "material" because they do not 
provide medical evidence that tends to prove the link between 
service and current disability.  Therefore, the Board finds 
that the evidence submitted is not "new and material" and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

Entitlement to an Increased (Compensable) Evaluation for 
Corneal Scarring of Both Eyes, Status Post Old Injury.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's corneal scarring of both eyes due to an old 
injury is rated by analogy to DC 6009, for unhealed injuries 
of the eyes.  Under that code, ratings are assigned from 10 
to 100 percent, for impairment of visual acuity or field 
loss, pain, rest requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with a minimum rating 
assignable during continuance of active pathology of 10 
percent.  38 C.F.R. Part 4, DC 6099-6009 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a DC, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Analysis

In this case, upon recent VA examination in November 1996, 
the veteran reported irritation and tearing and decreased 
vision, but following examination it was noted that while 
eyelid scars and corneal scarring in the right eye were seen, 
such scarring did not affect visual acuity.  The examiner did 
not report the need for rest requirements, and episodic 
incapacity was not indicated.  Moreover, in view of the fact 
that no active pathology was identified by the medical 
examiner, and the examiner's expressed finding that the 
corneal scarring did not affect visual acuity, lay 
evidentiary assertions as to blurred vision, rest 
requirements or episodic incapacity would not support an 
increased rating because a lay party is not competent to 
associate such symptoms with the service connected disability 
as opposed to other causes.  Accordingly, under the 
appropriate rating code, no more than a noncompensable rating 
is appropriate for the veteran's disability, based upon 
current clinical findings.  Dc s 6099-6009 (1998).  Likewise, 
the veteran's assertions of decreased vision as a result of 
his service-connected corneal scarring has been noted, but he 
has not presented medical evidence to support his 
allegations.  Espiritu and Grottveit, supra.  

The preponderance of the evidence is against entitlement to 
an increased rating for the service-connected bilateral eye 
condition.  Therefore, the benefit of the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Finally, the Board finds that the current evaluation 
contemplates the symptomatology and resulting impairment 
demonstrated in the medical evidence of record.  The Board 
concurs with the RO that there are no unusual or exceptional 
factors such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (1998).  

Entitlement to a 10 Percent Evaluation Based on Multiple, 
Noncompensable Service-Connected Disabilities Pursuant to 
38 C.F.R. § 3.324 (1998).  

Pertinent Laws and Regulations

Where the evidence of record established that a veteran 
suffers from two or more separate, permanent service-
connected disabilities of such character as to clearly 
interfere with normal employability, a 10 percent evaluation 
may be assigned under 38 C.F.R. § 3.324 (1998).  This 
evaluation is assigned to reflect relative impairment or 
earning capacity due to noncompensable service-connected 
disabilities, and may not be assigned in combination with any 
other rating.  Id.  

Analysis

To date, the record reflects that the veteran has only two 
service-connected disabilities - corneal scarring of the eyes 
due to an old injury and right ear hearing loss, which are 
both evaluated as noncompensable.  The available evidence 
does not indicate that either disorder is sufficiently 
disabling as to clearly interfere with the veteran's normal 
employability.  As the clinical evidence shows, no decrease 
in visual acuity is attributed to the bilateral eye scarring 
and the right ear hearing loss is not of the severity to 
warrant a compensable rating.  The veteran has testified that 
his hearing loss and vision complaints are an employment 
handicap.  There is no evidence of record to support his bare 
assertion that his unemployment or underemployment is related 
to either of these service-connected disorders.  Accordingly, 
it has not been established that a 10 percent evaluation for 
multiple, noncompensable service-connected disabilities is 
warranted by the facts of this case.  38 C.F.R. § 3.324 
(1998).  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b) (West 
1991).  



ORDER

Service connection for residuals of a left knee injury is 
denied.  

New and material evidence not having been submitted to reopen 
the service connection claim for a low back disorder, the 
claims is not reopened and the appeal is denied.  

Entitlement to an increased above the noncompensable rating 
currently assigned for corneal scarring of both eyes, status 
post old injury, is denied.  

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 


- 17 -


